IN THE COMMONWEALTH COURT OF PENNSYLVANIA


James A. Paluch, Jr.,                :
                        Appellant    :
                                     :
                   v.                :   No. 114 C.D. 2016
                                     :
Jeffrey A. Beard, William S.         :
Stickman III, Gerald L. Rozum,       :
Steven M. Gates, Allen G. Joseph,    :
Daniel Gehlmann, Mandy Biser,        :
Robert Snyder, Robert S. Bitner,     :
Donald Williamson, Melissa Hughes,   :
Timothy Lucas, Susan Darr and John   :
Doe Officer #1                       :



PER CURIAM                      ORDER


      NOW, April 30, 2018, it is ordered that the above-captioned Memorandum
Opinion, filed March 12, 2018, shall be designated OPINION and shall be
REPORTED.